DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/15/2022 has been entered.
The status of the 03/15/2022 claims, is as follows: Claims 1, 4, 6, 8-9, and 11-12 have been amended; Claims 20, 31, and 33 have been withdrawn; Claims 3, 16, 19, 21-30, and 32 have been canceled; and claims 1-2, 4-15, 17-18, 20, 31, and 33 are pending.

Claim Objections
Claims 2, 4-15, and 17 are  objected to because of the following informalities:  
In claim 2 (similarly applying to other dependent claims):
The phrase “A method according to” should be read “The method according to”. 
In claim 17:
The phrase “A method according to any of the claim 1” should be read “A method according to claim 1”. 
In claim 18:
The phrase “a method as claimed in claim 1” should be read “the method as claimed in claim 1”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2, 4-15, and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1:
The limitation "a length of the bar material" in line 6 renders the claim indefinite because there is previous instance of “at least one length of the bar material” recited in line 4 of claim 1. It is unclear if it refers to the same length that has been calculated in line 4 of claim 1. 
For the purpose of substantive examination, it is presumed it refers to the same length that has been calculated in line 4 of claim 1. 
The limitation "a bar material" in line 9 renders the claim indefinite because there is previous instance of “a bar material” recited in the preamble of claim 1. It is unclear if it refers to the same bar material. 
For the purpose of substantive examination, it is presumed they refer to the same bar material.   
The limitation "the bar material producer" in lines 9-10 renders the claim indefinite because it lacks an antecedent basis. 
In claim 2:
The limitation "on a bar material" in line 2 renders the claim indefinite because there is a previous instance of “a bar material” recited in the preamble of claim 1. It is unclear if it refers to the same bar material. 
For the purpose of substantive examination, it is presumed it refers to the same bar material. 
In claim 6:
The limitation "a length of the bar material" in lines 2-3 renders the claim indefinite because there is a previous instance of “a length of the bar material” recited in line 6 of claim 1. It is unclear if it refers to the same length of the bar material.  
For the purpose of substantive examination, it is presumed it refers to the same length of the bar material. 
In claim 7:
The limitation "a bar material" in line 2 renders the claim indefinite because there is a previous instance of “a bar material” recited in the preamble of claim 1. It is unclear if it refers to the same bar material.  
For the purpose of substantive examination, it is presumed it refers to the same bar material. 
In claim 10:
The limitation "a length of the bar material" in line 2 renders the claim indefinite because there is a previous instance of “a length of the bar material” recited in line 6 of claim 1. It is unclear if it refers to the same length of the bar material.
For the purpose of substantive examination, it is presumed it refers to the same length of the bar material. 
In claim 14:
The limitation "a bar material" in line 2 renders the claim indefinite because there is a previous instance of “a bar material” recited in preamble of claim 1. It is unclear if it refers to the same bar material.
For the purpose of substantive examination, it is presumed it refers to the same bar material. 
The limitation "a length of a bar material" in line 3 renders the claim indefinite because there is a previous instance of “a length of the bar material” recited in line 6 of claim 1. It is unclear if it refers to the same length of the bar material.
For the purpose of substantive examination, it is presumed it refers to the same length of the bar material which has antecedent basis in line 6 of claim 1. 
In claim 15:
The limitation "calculating at least one length of a bar material" in lines 1-2 renders the claim indefinite because there is a previous instance of “calculating at least one length of the bar material” recited in line 4 of claim 1. It is unclear if it is intended to have antecedent basis in line 4 of claim 1. 
For the purpose of substantive examination, it is presumed it has antecedent basis in line 4 of claim 1. It is suggested to read “calculating at least one length of the bar material”. 
The limitation "deciding on a length of a bar material" in line 3 renders the claim indefinite because there is a previous instance of deciding on the length of the bar material essentially recited in line 6 of claim 1. It is unclear if it is intended to have antecedent basis in line 6 of claim 1. 
For the purpose of substantive examination, it is presumed it has antecedent basis in line 6 of claim 1. It is suggested to read “deciding on the length of the bar material”
In claim 17:
The limitation "a length of a bar material" in lines 2-3 renders the claim indefinite because there is a previous instance of deciding on the length of the bar material essentially recited in line 6 of claim 1. It is unclear if it is intended to have antecedent basis in line 6 of claim 1. 
For the purpose of substantive examination, it is presumed it has antecedent basis in line 6 of claim 1. It is suggested to read “the length of the bar material” which has antecedent basis in line 6 of claim 1 which essentially recites deciding on the length of the bar material. 



In claim 18:
The limitation "the decided length of a bar material" in lines 2-3 renders the claim indefinite because it is unclear if it is intended to have antecedent basis in line 6 of claim 1 which essentially recites deciding on the length of the bar material. 
For the purpose of substantive examination, it is presumed to read “the decided length of the bar material” which has antecedent basis in line 6 of claim 1. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-15, and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scott (US 20030114952, previously cited) 
Regarding claim 1, Scott discloses a method for cutting of a bar material (sheet) (para. 0015 and 0020), the method comprising the steps of: 
obtaining a set of geometries (data input by user) to be cut from the bar material (part, sheet) (para. 0016, 0018, 0020, and 0024; fig. 1) (it is noted that user inputs his order via interface and the order is broken down into a list of parts);
calculating at least one length of the bar material (part size and sheet size) based on the geometries (data input by user) (para. 0022, and 0024-0025) (it is noted based on the user’s inputs, part size and sheet size are computed and selected);
presenting the at least one calculated length of the bar material (part size, sheet size) (para. 0020 and 0022) (it is noted “presenting” is interpreted to mean “to make known”. It is noted the parameters associated with the parts i.e. part size and sheet size are made known to the users at step 112 of Fig. 1. Moreover, the parameters associated with the parts i.e. part size are also checked by the processor to determine whether the parts are available as precut parts at step 224 of Fig. 2); and 
deciding on the length of the bar material (part size and sheet size) at least based on the at least one presented length of the bar material (part size, sheet size) (para. 0020, 0022, and 0024-0025) (it is noted the users can make determination based on the presented list of the parts whether the parts can fit in one sheet of metal or not at step 112 of fig. 1. Moreover, a determination is also made by the processor whether or not the parts or sheets are available in precut parts database in step 208 of fig. 2), 
wherein the step of presenting the at least one calculated length of the bar material (part size, sheet size) comprises the step of presenting the at least one calculated length of the bar material (part size, sheet size) to a bar material provider (precut database table 224) which produces bar material lengths (precut parts) (para. 0022 and 0024; fig. 2) (it is noted that the part size and sheet size are compared with the database table 224 for their availability), and 
wherein the at least one decided length of the bar material (part size, sheet size) is produced by the bar material producer (precut database table 224) after deciding on the length of the bar material (part size, sheet size) (para. 0024 and 0028; fig. 2) (according to Webster dictionary, “produce” is interpreted to mean “to make available”. After appropriate part size, sheet size is determined by various factors, i.e. skeleton parameters, rotation data, whether or not the part fits on precut material, the part size and sheet size are made available for nesting by the producer whose database is stored in database table). 

    PNG
    media_image1.png
    699
    496
    media_image1.png
    Greyscale


Regarding claim 2, Scott discloses the method, wherein calculating at least one length of the bar material (part size and sheet size) includes the positioning of the set of geometries (data input by user that is broken down into a list of parts) on a bar material (part, sheet) (para. 0016, 0025, and 0028).  

Regarding claim 4, Scott discloses the method, wherein the at least one decided length of the bar material (part size, sheet size) is produced by the bar material producer (precut database table224) after checking the accessibility of the at least one length of the bar material (part size, sheet size) at the bar material producer (precut database table 224) (para. 0022; step 208 of fig. 2) (it is noted once the part size, sheet size is determined by the user or processor, the desired size of part or sheet is checked against the precut database table 224 of the bar material producer for their availability. After confirming their availability, the appropriate part or sheet is made available by the producer whose database in stored in the precut database table 224).
  
Regarding claim 5, Scott discloses the method, wherein a central computer (nesting system 506) creates instructions to be communicated to the bar material provider and communicates with the bar material provider (precut database table 224) (para. 0039 and 0022; figs. 2 and 5).  

Regarding claim 6, Scott discloses the method, further comprising receiving feedback from the bar material provider (precut database table 224), and wherein deciding on the length of the bar material (part size, sheet size) is at least based on the feedback from the bar material producer (precut database table 224) (para. 0024). 

Regarding claim 7, Scott discloses the method, wherein the received feedback from the bar material provider (precut database table 224) includes the accessibility of the at least one length of the bar material (part size, sheet size) (para. 0022).
Regarding claim 8, Scott discloses the method, wherein the bar material provider (precut database table 224) includes a database (precut database table 224) including lengths of bar materials (part size and sheet size) (para. 0022). 

Regarding claim 9, Scott discloses the method, further comprising communicating the decided length of the bar material (part size, sheet size) to a cutting facility (para. 0004 and 0029).

Regarding claim 10, Scott discloses the method, further comprising receiving feedback from the cutting facility (“compare what the user requested, with what actually nested”) (para. 0019 and 0052), and wherein deciding on a length of the bar material (parts size, sheet size) is at least based on the feedback from the cutting facility (para. 0052; fig. 2).  

Regarding claim 11, Scott discloses the method, further comprising communicating with a delivery service (precut database table 224) configured to deliver bar material (part, sheet) from the bar material provider (precut database table 224) to the cutting facility (para. 0022; figs. 2 and 5).  

Regarding claim 12, Scott discloses the method, wherein the bar material provider (precut database table 224) presents accessible bar material (precut parts) (fig. 2), and wherein calculating at least one length of the bar material (part size, sheet size) based on the 5geometries (data input by user) includes finding the best fit with accessible length lengths of bar material (precut parts) (para. 0019, 0022, and 0028).
  
Regarding claim 13, Scott discloses the method, wherein calculating at least one length of the bar material (part size, sheet size) based on the geometries (data input by user) comprises calculating the extension of the positioned geometries (skeleton parameters), wherein the extension (margins and borders) at least represents a kerf width (amount of material left between parts) for cutting the bar material (nested parts), and characterized by including the extension in the presentation of the at least one calculated length (part size, sheet size) (para. 0023; fig. 2).  

Regarding claim 14, Scott discloses the method, wherein presenting the at least one calculated length of a bar material (parts size, sheet size) comprises presenting a candidate set of lengths of bar material (precut part), and in that the step of deciding on a length of a bar material comprises selecting a best fit of lengths from the candidate set of lengths of bar material (precut database table 224) (para. 0022, 0025, and 0028).  

Regarding claim 15, Scott discloses the method, wherein calculating at least one length of a bar material (part size, sheet size) comprises repeatedly altering the positioning of the set of geometries (rotation information of part size), and in that the step of deciding on the length of the bar material (part size, sheet size) comprises deciding on a best fit of lengths to the altered positioning of the set of geometries in order to obtain a candidate set of lengths of bar material (part size, sheet size) (para. 0023, 0025, and 0028; fig. 2).  
Regarding claim 17, Scott discloses the method, further comprising cutting instructions for cutting the set of geometries (data input by user) from the length of the bar material (part, sheet) (para. 0024-0025). 

Regarding claim 18, Scott discloses the method, characterized by cutting the set of geometries (data input by user) from the decided length of the bar material (part size, sheet size) (para. 0017, 0024, and 0028).  

Response to Amendment
With respect to Rejection 112b: since amendment made to the claims, the rejection 112b are withdrawn. 

Response to Argument
Applicant's arguments filed on 03/15/2022 have been considered but they are respectfully not found persuasive because: 
Applicant’s Argument:  on p. 7 of the Remarks “Claim 1 recites that the at least one decided length of a bar material is produced by the bar material producer after deciding on the length of a bar material. This is not disclosed in Scott (US 2003/0114952). Thus, the new independent 1 claim is novel over Scott. Moreover, claim 1 differs from the disclosure of Scott (US 2003/0114952) at least in that the at least one decided length of a bar material is produced by the bar material producer after deciding on the length of a bar material. In embodiments of the invention, this results in an increased flexibility in the machining and cutting of a bar material. Embodiments of the invention improve on the method disclosed in Scott (US 2003/0114952) in order to achieve this effect.
Further, the increased flexibility also involves an increased flexibility with regard to the
selection of lengths of a bar material. Further advantages include that no, or a smaller, storage is
needed at the bar material producer; the amount of waste or scrap is reduced; and the amount of
transports is reduced, which is environmentally friendly (see the description page 10, lines 29, to the
description page 11, line 2, of the application as filed).
There is no rationale to arrive at the subject-matter as claimed in new independent claim 1.
For example, one of ordinary skill in the art, when faced with the objective technical problem and
using his common general knowledge, gains no indication from Scott (US 2003/0114952) to modify
Scott in such a way as to arrive at the invention as claimed in new independent claim 1.”
Examiner’s Response:
The applicant’s argument is respectfully not persuasive. According to Webster dictionary, “produce” is interpreted to mean “to make available”. In para. 0028, 0022, and 0024; fig. 2 of Scott, part size or sheet size is determined such that minimal amount of scraps is left over. The part size or sheet size is then selected from available parts/ sheets stored in database table that is produced by the bar material producer. In other words, part size or sheet size is determined based on various factors i.e. skeleton parameters, rotation data, whether the part is fits on the precut material etc. Once the part size or sheet size is determined based on the various factors, the determined length of the part size or sheet size is made available or produced by the bar material producer whose data is stored in database (para. 0024). 
Therefore, the decided length of the bar material is produced by the bar material producer after deciding on the length of the bar material. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONITA KHLOK whose telephone number is (571)270-7313.  The examiner can normally be reached on M-F: 9:00am-6pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on (571)272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BONITA KHLOK/Examiner, Art Unit 3761                                                                                                                                                                                                        
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761